PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Goldstein, Vladimir
Application No. 15/516,307
Filed: 31 Mar 2017
For: A TEMPERATURE CONTROLLED CONTAINER
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed November 12, 2020, to revive the above named application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The application became abandoned for failure to timely file a proper reply to the final Office action mailed January 18, 2019, which set a three (3) month shortened statutory period for reply. No extensions of time pursuant to 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned by statute on April 19, 2019. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on April 4, 2019. A Notice of Abandonment was mailed July 17, 2020.
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on November 12, 2020; (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. 

The status of the above-identified application will be returned to its status immediately prior to the notice of abandonment mailed July 17, 2020. The date of the notice of appeal for the appellant to file an appeal brief and the appeal brief fee, as set forth in accordance with 37 CFR 41.37(a), is reset to the mail date of this decision.
 
This application is being referred to Technology Center Art Unit 3763 for further processing.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740 extension of time fee submitted with the petition on 11/12/2020 was 

Telephone inquiries concerning this decision may be directed to Petitions Examiner, Jason Olson at (571) 272-7560.

/JASON C OLSON/Petitions Examiner, OPET